Willson, Judge.
In the indictment the ownership and possession of the property are alleged in Orville Murphy. These allegations were sustained by the evidence, which shows that said Murphy, at the time of the theft, was a joint owner and possessor with others of the property. (Code Crim. Proc., art. 426; Crockett v. The State, 5 Texas Ct. App., 526; Henry v. The State, 45 Texas, 84.) Upon the issues of ownership and possession the court instructed the jury fully and correctly, and properly refused the special instruction requested by defendant’s counsel.
Theft of several articles of jewelry is charged in the indictment, the value of each article being separately alleged, the aggregate value amounting to more than twenty dollars. Several articles of jewelry were traced to the possession of the defendant, but, of the number of articles so traced to him, only two were identified by the owner in his testimony as articles which belonged to and had been missed by him. These were a watch, alleged in the indictment to he of the value of eight dollars, and a finger ring, alleged to he of the value of eight dollars. Some of the articles of jewelry found in the defendant’s possession were not articles mentioned in the indictment. The watch and finger ring identified by Murphy as his property were proved to he of the value alleged in the indictment, but there is no proof of the value of any of the other articles of jewelry found in defendant’s possession, or that any of said other articles were the property of Murphy.
We are of the opinion, therefore, that the evidence does not support a conviction for a felony, and the judgment is reversed and the cause is remanded.

Reversed, arid remanded.